REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The examiner of record acknowledges receipt of an amendment and a terminal disclaimer both filed on 8/23/2022.  The terminal disclaimer was approved by the Office on 8/23/2022.  Based on the approval, the pending double patenting rejection presented in the non-final office action mailed on 6/2/2022 is hereby withdrawn.  
In relation to the patentability of claims 2, 10, and 17, the examiner of record finds the arguments presented on pages 6-8 of the Remarks to be persuasive.  Specifically, the examiner of record agrees with Applicant that Schulze does not teach or reasonable suggest identification of a type of tissue, much less identification of a type of tissue “based on a comparison of the determined electrical property of the target tissue with an electric property of one or more tissue types.”  This limitation has been introduced into independent claims 2, 10, and 17; therefore, claims 2-21 are considered allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962.  The examiner can normally be reached on Mon-Fri 7:00 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783